Exhibit 10.77
 
 
 
THERMO FISHER SCIENTIFIC INC.
 
EMPLOYEES EQUITY INCENTIVE PLAN
 
 
Amendment
 
The Thermo Fisher Scientific Inc. Employees Equity Incentive Plan, pursuant to
Section 11 thereof, is hereby amended as follows:
 
 
(1)
The following sentence shall be added at the end of Section 6.1.1:

 
“Unless such action is approved by the Company’s stockholders:  (1) no
outstanding option granted under the Plan may be amended to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding option (other than adjustments pursuant to Section 10.6) and
(2) the Board may not cancel any outstanding option (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
covering the same or a different number of shares of Common Stock and having an
exercise price per share lower than the then-current exercise price per share of
the cancelled option.”
 
(2)
Subsections 9.2.1(a) and (c) shall be deleted and replaced with the following:

 
"(a)            the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership of any capital stock of Thermo Fisher Scientific Inc.
(“Thermo Fisher”) if, after such acquisition, such Person beneficially owns
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or
more of either (i) the then-outstanding shares of common stock of Thermo Fisher
(the “Outstanding TMO Common Stock”) or (ii) the combined voting power of the
then-outstanding securities of Thermo Fisher entitled to vote generally in the
election of directors (the “Outstanding TMO Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition by Thermo Fisher,
(ii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Thermo Fisher or any corporation controlled by Thermo Fisher,
or (iii) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i) and (ii) of subsection (c) of this definition; or
 
 (c)              the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving Thermo Fisher or a sale
or other disposition of all or substantially all of the assets of Thermo Fisher
in one or a series of transactions (a “Business Combination”), unless,
immediately following such Business Combination, each of the following two
conditions is satisfied: (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding TMO Common Stock and
Outstanding TMO Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns Thermo Fisher or substantially all of Thermo
Fisher’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding TMO Common
Stock and Outstanding TMO Voting Securities, respectively; and (ii) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by Thermo Fisher or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors; or” 
 
Adopted by the Board of Directors and effective on:  February 27, 2008
 

 